Citation Nr: 1707441	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2016 hearing.  A transcript of this hearing is associated with the claims file.  

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD with depression and alcohol dependence in remission, which has been rendered by a VA psychiatrist.  

2.  The diagnosis of PTSD with depression and alcohol dependence in remission is related to stressors based on the Veteran's combat service in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression and alcohol dependence in remission have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

The Veteran has documented combat service in the Republic of Vietnam and is in receipt of the Combat Infantryman Badge.  He contends that his current psychiatric symptoms are related to his combat military service. 

Initially, the Board notes that although the Veteran reported that he experienced depression or excessive worry on his April 1965 pre-induction report of medical history, his April 1965 pre-induction examination report reveals that his psychiatric evaluation was normal.  A notation dated October 1965 states that there are no additional defects discovered and that the Veteran is fit for military service.  As the Veteran's enlistment examination report did not note any psychiatric abnormalities, the Veteran is presumed sound upon entrance into service.  38 C.F.R. § 1111.

The Veteran was afforded a VA examination in October 2010.  The examination report states that the objective testing did not conform to the DSM-IV guidelines for the diagnosis of PTSD and that there was some intentional exaggeration of the current symptom picture.  

During the April 2016 Board hearing, the Veteran reported that he was administered an electronic test in association with the October 2010 VA examination.  He was upset that he was forced to take an electronic test and therefore, did not thoroughly read the questions before he answered the questions.  He stated that this is why his examination results were not accurate at the October 2010 VA examination.  In light of this testimony, the Board cannot find the October 2010 examination report noting that the Veteran does not have a diagnosis of PTSD to be probative.  

The Veteran is currently in receipt of psychiatric treatment at a VA hospital and counseling at a Vet Center.  Treatment records from the Veteran's VA psychiatrist, Dr. C., have repeatedly shown that the Veteran has been thoroughly evaluated and rendered a diagnosis of PTSD.  During these evaluations, the Veteran consistently shares details regarding his combat service and the symptoms that he experiences as a result of his combat service, such as intrusive thoughts, nightmares, and flashbacks.  See August 2010, December 2011, and May 2015 VA treatment records. 

Treatment records from the Vet Center show that the Veteran has expressed intrusive thoughts and recollections of his combat experience.  See January 2011 and June 2015 treatment records.  The Vet Center records also include repeated diagnoses of PTSD.  

The Veteran submitted a February 2012 psychiatric assessment conducted by Dr. Y.  The psychiatric report included specific information regarding the Veteran's combat experience in the Republic of Vietnam, including that the Veteran continues to experience nightmares and intrusive memories of his combat experience.  Dr. Y. also diagnosed the Veteran with PTSD and opined that the Veteran's PTSD was a result of traumatic experiences during the Vietnam War.  

He also submitted an April 2016 statement from his therapist at the Vet Center.  The letter includes specific information regarding the Veteran's combat experience and includes a diagnosis of "combat-related PTSD." 

The combination of VA, private, and Vet Center treatment records is probative evidence that the Veteran has a current diagnosis of PTSD.  Two psychiatrists, including one VA psychiatrist, have evaluated the Veteran and rendered a diagnosis of PTSD.  Moreover, the Veteran's private psychiatrist and Vet Center therapist relate the Veteran's PTSD to his combat experience.   

Additionally, the medical evidence of record includes diagnoses of alcohol dependence and depression.  May 2011 and December 2011 VA treatment records note "PTSD/alcohol dependence in remission" and "alcohol dependence in remission with recent relapse/PTSD."  A May 2015 VA treatment record notes chronic PTSD with depression.  

Given the foregoing evidence, the Board finds that service connection for PTSD with depression and alcohol dependence in remission is warranted as there is credible evidence indicating that his PTSD symptoms are related to his combat-related stressor.  
 

ORDER

Service connection for PTSD with depression and alcohol dependence in remission is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


